Citation Nr: 0706863	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  05-22 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to death pension benefits as a helpless child. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel




INTRODUCTION

The veteran had active duty service from June 1942 to January 
1946.  He died in May 1976.  The appellant is claiming VA 
benefits as the helpless child of the veteran.
 
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  A notice of disagreement was received in September 
2004, a statement of the case was issued in April 2005, and a 
substantive appeal was received in July 2005.  A Board 
hearing was held at the RO in April 2006.


FINDINGS OF FACT

1.  The veteran died in May 1976.  

2.  The appellant is the legitimate child of the veteran.  
The appellant was born in 1965.

3.  The appellant married in August 2000 and remains married.  

4.  The appellant filed his current claim in October 2003.


CONCLUSION OF LAW

The criteria for entitlement to VA death pension benefits as 
the helpless child of a veteran have not been met.  38 
U.S.C.A. § 101 (West 2002); 38 C.F.R. §§ 3.57, 3.403, 3.503 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000
 
Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
now codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
Supp. 2002).  This legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2002)).  Congress, in enacting the statute, noted the 
importance of balancing the duty to assist with "the 
futility of requiring VA to develop claims where there is no 
reasonable possibility that the assistance would substantiate 
the claim."  Mason v. Principi, 16 Vet.App. 129, 132 (2002) 
(quoting 146 CONG. REC. S9212 (daily ed. Sept. 25, 2000) 
(statement of Sen. Rockefeller)).  When the law and not the 
evidence is dispositive of the claim, the VCAA is not 
applicable.  See Mason, 16 Vet.App. at 132 (VCAA not 
applicable to a claim for nonservice-connected pension when 
the claimant did not serve on active duty during a period of 
war); Smith (Claudus) v. Gober, 14 Vet.App. 227 (2000) (VCAA 
did not affect a federal statute that prohibited payment of 
interest on past due benefits), aff'd, 28 F.3d 1384 (Fed. 
Cir. 2002).  As the law is dispositive in the instant claim, 
the VCAA is not applicable.  

Analysis

The appellant is seeking VA death pension benefits as the 
child of the veteran who allegedly became permanently 
incapable of self support prior to his 18th birthday.  
Specifically, the veteran contends that he should receive 
such benefits from his 18th birth date until approximately 
1989 when he became employed.  The relevant facts in this 
case are not in dispute.  The appellant was born in 1965 and 
is the legitimate child of the veteran.  The veteran died in 
May 1976.  The appellant married his current spouse in August 
2000.  The appellant is still currently married to the same 
spouse.  

The term "child" means (except for purposes of Title 38, 
Chapter 19 of the United States Code and 38 U.S.C.A. § 
8502(b)), a person who is unmarried and (i) who is under the 
age of eighteen years; (ii) who, before attaining the age of 
eighteen years, became permanently incapable of self- 
support; or (iii) who, after attaining the age of eighteen 
years and until completion of education or training (but not 
after attaining the age of twenty-three years), is pursuing a 
course of instruction at an approved educational institution; 
and who is a legitimate child, a legally adopted child, a 
stepchild who is a member of the veteran's household or was a 
member at the time of the veteran's death, or an illegitimate 
child (in certain circumstances).  38 U.S.C.A. § 101(4)(A); 
38 C.F.R. §§ 3.57, 3.1000(d)(2).  

Moreover, the effective date of discontinuance of pension, 
compensation, or dependency and indemnity compensation to or 
for a child, or to or for a veteran or surviving spouse on 
behalf of such child, will be the earliest dates stated in 38 
C.F.R. § 3.503.  Payment will be discontinued when the child 
marries.  38 C.F.R. 
§ 3.503(a)(4).

Awards of pension to a child who is permanently incapable of 
self support pursuant to 38 C.F.R. § 3.57, will be, in 
pertinent part, effective on the 18th birth date if the 
condition is claimed prior to or within one year after that 
date; otherwise, the date of the receipt of the claim.  38 
C.F.R. § 3.403(a)(1).

There is no evidence in the record that the veteran or any 
person on his behalf filed a claim for VA benefits as a child 
permanently incapable of self support prior to his 18th 
birthday or within one year of his 18th birthday.  The Board 
notes that the appellant filed a claim for pension benefits 
as the helpless child of the veteran in July 1991.  The RO 
sent a letter to the veteran in August 1991 requesting 
additional information to which the veteran never responded.  
In November 1991, the RO denied the claim and informed the 
appellant of the denial and of appellate rights and 
procedures.  The record does not include any other claims by 
the appellant until October 2003.  

Therefore, regardless of whether the appellant was 
permanently incapable of self support prior to his 18th birth 
date, the Board must conclude that the appellant is not 
eligible for death pension benefits because he was married at 
the time he filed his claim in October 2003 and thus, as a 
matter of law cannot be considered a child for VA purposes 
under 38 C.F.R. § 3.57.  While the Board sympathizes with the 
appellant's contentions, the Board has no option but to 
decide this case in accordance with the applicable law.  
Thus, the appellant's claim must be denied.  The Board may 
not grant a benefit that the appellant is not eligible to 
receive under statutory law.  See Davenport v. Principi, 16 
Vet.App. 522 (2002); Harvey v. Brown, 6 Vet.App. 416 (1994).  
In other words, Congress enacts federal laws authorizing 
monetary benefits, and, unless an individual meets all of the 
requirements of a particular law, he is not entitled to the 
benefit; and the benefit cannot be awarded, regardless of the 
circumstances.  See Sabonis v. Brown, 6 Vet.App. 426 (1994).  
Thus, the Board is unable to find a legal basis for 
entitlement to VA benefits. 


ORDER

The appeal is denied. 



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


